DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Election/Restrictions
Applicant elected Group I, Claims 1–8 without traverse in the reply filed on 12/03/2018.
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/03/2018.
The elected species reads on new claims 11–12.

Response to Amendment
The amendments dated 04/05/2021 and 05/07/2021 have been entered.
Claims 1 and 7 are amended, claim 6 is cancelled, and claims 11–12 are new due to the Applicant's amendments dated 04/05/2021 and 05/07/2021.
Claims 1–3 and 7–12 are pending and claim 9 is withdrawn from consideration.

The rejection of claims 1–3, 6–8, and 10 under 35 U.S.C. 103 as being unpatentable over Radu et al. US-20120077955-A1 ("Radu") in view of Pei et al. US Patent No. 5,900,327 ("Pei") as set forth in the previous Office Action is overcome due to the Applicant's amendments dated 04/05/2021 and 05/07/2021.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 7–8 of the reply dated 05/07/2021 with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Radu et al. US-20120077955-A1 ("Radu") in view of Pei et al. US Patent No. 5,900,327 ("Pei") as set forth in the previous Office action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues in page 7 that Radu does not teach or suggest the dopant substance as recited in amended claim 1, specifically, heteropolyacids and organic dopants.
Examiner's response -- Claim 1
Applicant's argument -- Applicant argues bridging pages 7–8 that new claims 11–12 depend directly from independent claim 1 and therefore are allowable for the same reasons and claims 11–12 recite further limitations that are not disclosed or made obvious by the cited references.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.  Further, as discussed above, claim 1 as amended recites "optionally a dopant substance which is at least one selected from the group consisting of heteropolyacids and organic dopants" and therefore heteropolyacids and organic dopants as presently claimed are not required to be present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–3, 7–8, and 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US-20040253389-A1 ("Suzuki") in view of Pei et al. US Patent No. 5,900,327 ("Pei") and ODATE K et al. JP-2007126439-A, see machine translation referred to herein ("Odate")
Regarding claims 1–3, 7–8, and 11–12, Suzuki teaches an organic luminescent device comprising a pair of electrodes (¶ [0045]), wherein at least one luminescent layer is present between the electrodes and comprises a compound represented by formula [1] and a compound represented by formula [XI] (¶ [0048]) 
    PNG
    media_image1.png
    179
    503
    media_image1.png
    Greyscale
 (¶ [0049]).  Suzuki teaches specific examples of the compound represented by formula [XI] including compound AA-27 
    PNG
    media_image2.png
    188
    675
    media_image2.png
    Greyscale
 (¶ [0054], page 13).  Suzuki teaches the layers of the organic luminescent device are formed as thin films by a coating method after being dissolved in an appropriate solvent (¶ [0070]).
Suzuki does not specifically disclose a device comprising a compound as above wherein the variables R17 and R18 of the formula [XI] of Suzuki are an alkoxy group of 1 to 20 carbon atoms, an alkenyloxy group of 2 to 20 carbon atoms, an alkynyloxy group of 2 to 20 carbon atoms, an aryloxy group of 6 to 20 carbon atoms, a heteroaryloxy group of 2 to 20 carbon atoms, or an alkyl group of 2 to 20 carbon atoms having at least one ether structure or wherein the luminescent layer is formed from a composition further comprising an organic solvent.  However, as noted above, Suzuki teaches the layers of the organic luminescent device are formed as thin films by a coating method after being dissolved in an appropriate solvent, and Suzuki teaches that R17 and R18 may be a substituted alkyl group, among others (¶ [0050])-
Pei teaches polyfluorene for use in light-emitting organic solid state devices (Col. 3, lines 45 - 49).  Pei teaches the side groups which are attached to the poly[9,9-bis(3,6-dioxaheptyl)fluorene-2,7-diyl]  
    PNG
    media_image3.png
    190
    303
    media_image3.png
    Greyscale
(Fig. 1D) main chain contain ethylene-oxide moieties with molecular structure similar to that of PEO and these side groups increase the solubility of BDOH-PF in common organic solvents (Col. 13, lines 26 - 30).  Thus, Pei teaches the side chains 3,6-dioxaheptyl increase solubility in common organic solvents when attached to the 9- and 9'-positions of a fluorenyl moiety.  The side chain 3,6-dioxaheptyl is considered a substituted alkyl group.
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to substitute the R17 or R18 groups in the compound AA-27 of Suzuki with the side chains 3,6-dioxaheptyl, based on the teaching of Pei, wherein the luminescent layer is formed from a composition further comprising an organic solvent.  The motivation for doing so would have been to increase solubility in organic solvents, as taught by Pei, in order to form the luminescent layer by a coating method.
Suzuki does not specifically disclose a device comprising a compound as above wherein the phenylene ring corresponding to Ar8 of the general formula [XI] of Suzuki and the phenyl ring corresponding to Ar11 of the general formula [XI] of Suzuki in the compound AA-27 of Suzuki are bonded to form a ring.
Odate teaches that in general carbazole compounds tend to have a stronger structure and higher thermal stability than diphenylamine compounds having no bond (Odate ¶ [0063]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify compound AA-27 of Suzuki such that the phenylene ring corresponding to Ar8 of the general formula [XI] of Suzuki and the 11 of the general formula [XI] of Suzuki, based on the teaching of Odate.  The motivation for doing so would have been to increase the strength and thermal stability of the structure, as taught by Odate.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select forming the carbazole group out of the phenylene ring corresponding to Ar8 of the general formula [XI] of Suzuki and the phenyl ring corresponding to Ar11, because it would have been choosing one out of three orientations of forming the carbazole group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the organic luminescent layer of the device of Suzuki and possessing the benefits taught by Odate.  One of ordinary skill in the art would have been motivated to produce additional compounds with a carbazolyl group having the benefits taught by Odate in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Suzuki in view of Pei and Odate has the following structure:

    PNG
    media_image4.png
    188
    675
    media_image4.png
    Greyscale

The modified compound of Suzuki in view of Pei and Odate is a compound of the claimed formula (1) wherein: 
R1 and R2 are each an alkyl group of 5 carbon atoms which includes at least one ether (a 3,6-dioxaheptyl group);
R3 and R4 are not required to be present;
Z1 is not required to be present;
Z2 is not required to be present;
3 is not required to be present;
n1 and n2 are each 0;
Ar1 and Ar2 are each a group having the formula (A11);
the R with the n3 subscript is not required to be present, the R with the n4 subscript is in each case an alkyl group of 1 carbon atom (methyl group) and the R with the n5 subscript is in each case an alkyl group of 1 carbon atom (methyl group); and
n3 is 0, n4 and n5 are each 1, and n6 is not require to be present.
The modified compound of Suzuki and Pei is present in the luminescent layer of the organic luminescent device and thus transports charges from the anode and the cathode.  Therefore, the modified compound of Suzuki and Pei is a charge-transporting substance.  
The luminescent layer comprising the charge-transporting substance and compound represented by formula [1] in the modified compound of Suzuki and Pei is formed by a coating method from a solution comprising the charge-transporting substance, the compound represented by formula [1], and an organic solvent.  The solution comprising the charge-transporting substance and an organic solvent is a charge-transporting varnish.  Applicant does not further limit the dopant substance and therefore  the compound represented by formula [1] corresponds to the claimed dopant substance.  Thus, the charge-transporting varnish comprises a dopant substance, namely the compound represented by formula [1].  The luminescent layer, comprising the charge-transporting substance and the compound represented by formula [1], is a charge-transporting thin-film.  The modified device of Suzuki in view of Pei is an organic luminescent device comprising the charge-transporting thin-film.

Claims 1–3, 7–8, and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Radu et al. US-20120077955-A1 ("Radu") in view of Pei et al. US Patent No. 5,900,327 ("Pei")
Regarding claims 1–3, 7, and 10–12, Radu teaches compounds useful as hole transport materials in making electronic devices (¶ [0002], ¶ [0087]) and teaches that layers of the electronic devices comprising the compounds may be applied by liquid deposition techniques using suitable solvents, including spin-coating, among others (¶ [0101], ¶ [0102]).  Radu teaches the compounds may be formed by monomers of Formula I 
    PNG
    media_image5.png
    165
    352
    media_image5.png
    Greyscale
 (¶ [0006]).  Radu teaches specific examples of the monomer of Formula I including monomer 31 
    PNG
    media_image6.png
    236
    420
    media_image6.png
    Greyscale
 (page 13). Radu teaches the monomer 31 in a mixture with 1:10 ethyl acetate:hexanes (¶ [0131]), which corresponds to the organic solvent.
Radu does not specifically disclose a monomer as above wherein the two Y groups of the Formula I of Radu are an alkoxy group of 1 to 20 carbon atoms, an alkenyloxy group of 2 to 20 carbon atoms, an alkynyloxy group of 2 to 20 carbon atoms, an aryloxy group of 6 to 20 carbon atoms, a heteroaryloxy group of 2 to 20 carbon atoms, or an alkyl group of 2 to 20 carbon atoms having at least one ether structure.  However, as noted above, Radu teaches the layers of the electronic device may be applied by liquid deposition techniques using suitable solvents, and Radu teaches that Y may be an alkyl group, among others (¶ [0050])-
Pei teaches polyfluorene for use in light-emitting organic solid state devices (Col. 3, lines 45 - 49).  Pei teaches the side groups which are attached to the poly[9,9-bis(3,6-dioxaheptyl)fluorene-2,7-diyl]  
    PNG
    media_image3.png
    190
    303
    media_image3.png
    Greyscale
(Fig. 1D) main chain contain ethylene-oxide moieties with molecular structure similar to that of PEO and these side groups increase the solubility of BDOH-PF in common organic solvents (Col. 13, lines 26 - 30).  Thus, Pei teaches the side chains 3,6-dioxaheptyl increase solubility in common organic solvents when attached to the 9- and 9'-positions of a fluorenyl moiety.  The side chain 3,6-dioxaheptyl is considered a substituted alkyl group.
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to substitute the two Y groups in the monomer 31 of Radu with the side chains 3,6-dioxaheptyl, based on the teaching of Pei.  The motivation for doing so would have been to increase solubility in organic solvents of both the monomer and the resultant polymer compound, as taught by Pei, in order to form electronic device layer by a liquid deposition technique.
Radu in view of Pei appears silent with respect to the charge-transporting property of the modified monomer.  However, Radu teaches that the polymer formed of the monomer of Formula I is semiconducting (¶ [0032]), has electronic properties (¶ [0069]), and is a hole-transport material (¶ [0002], title).  
Since Radu teaches the polymer formed of the monomers of Formula I is a charge-transporting substance, the property of charge-transporting is considered to be inherent to the monomer, absent evidence otherwise.
Additionally, Radu teaches the monomer 31 is mixed with organic solvents and additional compounds including metal complexes to form the polymers (¶ [0131], ¶ [0132], ¶ [0133]).
Per claims 1–3 and 10, the modified monomer of Radu in view of Pei is a charge-transporting substance and the modified monomer of Radu in view of Pei in a mixture with 1:10 ethyl acetate:hexanes corresponds to a charge-transporting varnish.  The modified monomer of Radu in view of Pei is a compound of the claimed formula (1) wherein: 
R1 and R2 are each an alkyl group of 5 carbon atoms which includes at least one ether (a 3,6-dioxaheptyl group);
R3 and R4 are not required to be present;
Z1 is not required to be present;
Z2 is not required to be present;
Z3 is not required to be present;
n1 and n2 are each 0;
Ar1 and Ar2 are each a group having the formula (A1);
R is not required to be present; and
n3 is not required to be present, n4 and n5 are each 0, and n6 is 0.
Per claim 7, the mixture of the modified monomer of Radu in view of Pei with an organic solvent is used to form the polymer, which is in turn used to produce the layer of the electronic device and therefore corresponds to a charge-transporting thin-film produced using the charge-transporting varnish.
Per claims 11–12, the dopant substance is optional and is therefore not required to be present.

Regarding claim 8, Radu in view of Pei teaches the electronic device comprising the charge-transporting thin-film, as discussed above with respect to claim 7
Radu does not specifically disclose wherein the electronic device is an organic electroluminescent device. However, Radu teaches the device may use an organic electroluminescent material in a photoactive layer (¶ [0097]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device comprising an organic electroluminescent material in a photoactive layer because Radu teaches the use of an organic electroluminescent material in a photoactive layer as suitable and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claim 8, the electronic device comprising an organic electroluminescent material in a photoactive layer corresponds to an organic electroluminescent device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786